Citation Nr: 0518349	
Decision Date: 07/06/05    Archive Date: 07/14/05

DOCKET NO.  04-01 562	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for degenerative arthritis 
of the left knee.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Rebecca Feinberg, Associate Counsel



INTRODUCTION

The veteran served on active duty from May 1970 to January 
1971.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a July 2002 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Nashville, 
Tennessee.  Jurisdiction over the veteran's claims file has 
since been transferred to the Atlanta, Georgia, RO.

In March 2005, the veteran testified before the undersigned 
Veterans Law Judge at a Travel Board hearing at the Atlanta 
RO.  A transcript of that hearing is associated with the 
claims file.

The Board notes that, in January 2003, the veteran submitted 
a claim for an increased rating for his service-connected 
chronic anxiety disability.  It does not appear from the 
claims file that this claim has been adjudicated by the RO.  
It is, therefore, referred to the RO for all further 
appropriate action.


FINDING OF FACT

The competent and probative medical evidence of record 
preponderates against a finding that any currently diagnosed 
degenerative arthritis of the left knee was incurred in or 
aggravated by service.


CONCLUSION OF LAW

A left knee disorder was not incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1101, 1110 (West 
2002); 38 C.F.R. §§ 3.303, 3.304 (2004).



REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Factual Background

The veteran's January 1970 service examination report shows 
his lower extremities were normal.  He reported no history of 
a trick or locked knee, and no defects or diagnoses, other 
than a report of hearing loss, were noted.  When examined in 
December 1970 for separation, the veteran's lower extremities 
were normal.  He denied all significant medical or surgical 
history other than those listed on his examination report, 
which did not include any knee injury.  He was medically 
discharged with a diagnosis of anxiety state, chronic, 
recurrent, improved.

A March 1998 VA treatment record shows the veteran reported 
no history of arthritis, arthralgia, muscle weakness, or 
pain.  His joints examination was within normal limits.

On an April 1999 VA inpatient record, the veteran reported a 
chronic medical problem involving his knee.  He had sought 
hospitalization at that time for his alcoholism.

A June 2000 VA outpatient record shows the veteran was seen 
for degenerative arthritis of the knee.  He complained of 
chronic left knee pain.  He indicated his left knee had been 
injured when he was playing sports.  X-ray review showed that 
the veteran had extensive degenerative arthritis of the left 
knee.  Pain was tolerable with the use of nonsteroidal anti-
inflammatory drugs.

VA outpatient records dated from March 2001 to April 2002 
show the veteran continued to receive treatment for his left 
knee.  He complained of pain, and was given pain medication.  
X-rays performed in February and April 2002 showed 
degenerative arthritis.

A July 2002 VA treatment record shows the veteran underwent 
left knee diagnostic arthroscopy.  The postoperative 
diagnosis was left knee lateral meniscus tear with 
degenerative joint disease and loose osteoarticular 
fragments.

In a September 2002 written statement, the veteran described 
the claimed injury to his knee in service.  He said he jumped 
out of a truck to the ground, landed flat-footed, and felt 
his left knee snap.  He then walked it off.  The other men 
suggested he have it looked at by a doctor, but he was too 
"macho" and not sensible.  After that, the pain popped up 
from time to time.  He said he drank alcohol for a long time, 
and that helped with the pain in his knee.

In a March 2005 written statement, a VA physician indicated 
that the veteran suffered from significant degenerative 
arthritis of the left knee.  He opined that the veteran would 
eventually need to have his left knee replaced by an 
orthopedic surgeon.  In March 2005, the veteran submitted 
this evidence, with a signed waiver of initial RO 
consideration thereof.

In March 2005, the veteran testified at a hearing before the 
undersigned.  He submitted the above-referenced medical 
statement.  He stated that in the fall of 1970 he was a 
fireman at an Air Force base.  This was a flight-training 
center.  On shifts, he and the other personnel had to jump 
out of their truck to the ground.  It was three or four feet 
from the step to the ground.  He stated that one time he 
jumped out, hit with both feet, and felt his left knee pop 
out.  It was a grassy surface.  After the incident, he 
remained on duty at the end of the flight line.  After his 
shift, his knee was sore.  He shook it off at the time, and 
drank.  He did not go to the infirmary because he was afraid 
the other guys would say something to him.  He stated that he 
did not seek any treatment for his knee while in service.

The veteran further testified that, after service, he had 
trouble with jobs that required him to stand much of the 
time.  During this time, his knee would buckle.  He was an 
alcoholic.  He drank and, while his knee hurt, the alcohol 
helped with the pain.  That was why he never went to the 
doctor.  After he went through an alcohol program in 1999, 
his knee really started to bother him.  He had X-rays at the 
time, which showed arthritis.  He underwent arthroscopic 
treatment of the knee in 2002, and had used a brace and a 
cane since 2002.  He was prescribed pain medication for his 
knee.  He was able to walk a couple of hundred yards, and 
then had to rest.  The veteran also said he could not drive 
for long distances without getting out to stretch.  He was 
unable to name any of the men who were with him when he hurt 
his knee in service.  Rather than seeing doctors, he had 
treated himself throughout the years with pain medication, 
ace bandages, and creams.  The veteran indicated that he had 
no more evidence to submit.

II.  Analysis

A.  Duty to Notify and Assist

The Veterans Claims Assistance Act (VCAA), Public Law No. 
106-475, 114 Stat. 2096 (2000), substantially amended the 
provisions of chapter 51 of title 38 of the United States 
Code and, among other things, eliminated the requirement of a 
well-grounded claim and enhanced the notice and assistance to 
be afforded to claimants in substantiating their claims.  
VCAA § 3(a), 114 Stat. 2096, 2096-97 (now codified as amended 
at 38 U.S.C.A. §§ 5103, 5103A (West 2002)).  In addition, VA 
has published regulations to implement many of the provisions 
of the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (now 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a) (2004)).

The Board is aware that there has been a significant amount 
of analysis pertaining to the effective date, the scope, and 
the remedial aspects of the VCAA.  See, e.g., Mayfield v. 
Nicholson, ___ Vet. App. ___, No. 02-1077 (April 14, 2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); Kuzma v. 
Principi, 341 F.3d 1327 (Fed. Cir. 2003); Paralyzed Veterans 
of America v. Secretary of Veterans Affairs, 345 F.3d 1344 
(Fed. Cir. 2003) (but see Public Law No. 108-183, § 701, 117 
Stat. 2651, 2670-1 (Dec. 16, 2003); Conway v. Principi, 353 
F.3d 1359 (Fed. Cir. 2004); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  See also VAOPGCPREC 11-00 (Nov. 27, 2000); 
VAOPGCPREC 7-2003 (Nov. 19, 2003); VAOPGCPREC 8-2003 (Dec. 
22, 2003); VAOPGCPREC 1-2004 (Feb. 24, 2004).

Given the uncertainty as to the precise application of the 
VCAA, exemplified in the authorities cited above, the Board 
assumes that the VCAA is applicable to this appeal.  We are 
aware that in Pelegrini, cited above, the U.S. Court of 
Appeals for Veterans Claims stated that, under the VCAA,

the Secretary must provide notice . . . that 
informs the claimant of any information and 
evidence not of record (1) that is necessary to 
substantiate the claim, (2) that VA will seek to 
provide, and (3) that the claimant is expected to 
provide.  Furthermore . . . , in what can be 
considered a fourth element of the requisite 
notice, VA must "also request that the claimant 
provide any evidence in the claimant's possession 
that pertains to the claim."  38 C.F.R. 
§ 3.159(b)(1); see 38 U.S.C. § 5103A(g) . . . .

Pelegrini, supra, at 121.

The VA General Counsel has issued a precedent opinion 
interpreting the Court's decision in Pelegrini.  In essence, 
and as pertinent herein, the General Counsel endorsed the 
notice requirements quoted immediately above, and held that, 
to comply with VCAA requirements,

the Board must ensure that complying notice is 
provided unless the Board makes findings regarding 
the completeness of the record or as to other 
facts that would permit [a conclusion] that the 
notice error was harmless, including an 
enumeration of all evidence now missing from the 
record that must be a part of the record for the 
claimant to prevail on the claim.

VAOPGCPREC 7-2004 (July 16, 2004).

In a recent case, Mayfield v. Nicholson, supra, the Court 
addressed the meaning of prejudicial error (38 U.S.C.A. 
§ 7261(b)), what burden each party bears with regard to the 
Court taking due account of the rule of prejudicial error, 
and the application of prejudicial error in the context of 
the VCAA duty-to-notify (38 U.S.C.A. § 5103(a)).  

Considering the decisions of the Court in Pelegrini and 
Mayfield and the opinion of the General Counsel, the Board 
finds that the requirements of the VCAA have been satisfied 
in this matter, as discussed below.

In April and September 2002 letters, the RO informed the 
veteran of the VCAA and its effect on his claim.  In 
addition, the veteran was advised, by virtue of a detailed 
December 2003 statement of the case (SOC) issued during the 
pendency of this appeal, of the pertinent law, and what the 
evidence must show in order to substantiate his claim.  We 
therefore believe that appropriate notice has been given in 
this case.  The Board notes, in addition, that a substantial 
body of lay and medical evidence was developed with respect 
to the veteran's claim, and that the SOC issued by the RO 
clarified what evidence would be required to establish 
entitlement to service connection.  The veteran responded to 
the RO's communications with additional evidence and 
argument, thus curing (or rendering harmless) any previous 
omissions.  Further, the claims file reflects that the 
December 2003 SOC contained the new reasonable doubt and 
duty-to-assist regulations codified at 38 C.F.R. 
§§ 3.102, 3.159 (2004).  See Charles v. Principi, 16 Vet. 
App. 370, 373-74 (2002).    All the above notice documents 
must be read in the context of prior, relatively 
contemporaneous communications from the RO.  See Mayfield, 
supra, at 27.

The Board concludes that the notifications received by the 
veteran adequately complied with the VCAA and subsequent 
interpretive authority, and that he has not been prejudiced 
in any way by the notice and assistance provided by the RO.  
See Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993); 
VAOPGCPREC 16-92 (57 Fed. Reg. 49,747 (1992)).  Likewise, it 
appears that all obtainable evidence identified by the 
veteran relative to his claim has been obtained and 
associated with the claims file, and that neither he nor his 
representative has identified any other pertinent evidence, 
not already of record, which would need to be obtained for a 
fair disposition of this appeal.  Thus, for these reasons, 
any failure in the timing or language of VCAA notice by the 
RO constituted harmless error.

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertaining to his claim, under both 
former law and the VCAA.  The Board, therefore, finds that no 
useful purpose would be served in remanding this matter for 
yet more development.  Such a remand would result in 
unnecessarily imposing additional burdens on VA, with no 
additional benefit flowing to the veteran.  The Court of 
Appeals for Veterans Claims has held that such remands are to 
be avoided.  See Winters v. West, 12 Vet. App. 203 (1999) (en 
banc), vacated on other grounds sub nom. Winters v. Gober, 
219 F.3d 1375 (Fed. Cir. 2000); Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  In fact, the Court has stated, "The VCAA is a 
reason to remand many, many claims, but it is not an excuse 
to remand all claims."  Livesay v. Principi, 15 Vet. App. 
165, 178 (2001) (en banc).

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2004).

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that an appellant need 
only demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.

B.  Discussion

Pursuant to 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a), a 
veteran is entitled to disability compensation for disability 
resulting from personal injury or disease incurred in or 
aggravated by service.  Continuity of symptomatology is 
required where a condition noted during service is not, in 
fact, shown to be chronic or when a diagnosis of chronicity 
may be legitimately questioned.  When chronicity in service 
is not adequately supported, then a showing of continuity 
after service is required to support the claim.  38 C.F.R. § 
3.303(b).  In addition, service connection may be granted for 
any disease diagnosed after discharge, when all of the 
evidence, including that pertinent to service, establishes 
the disease was incurred in service.  38 C.F.R. § 3.303(d).

"A determination of service connection requires a finding of 
the existence of a current disability and a determination of 
a relationship between that disability and an injury or 
disease incurred in service."  Watson v. Brown, 4 Vet. App. 
309, 314 (1993).  This principle has been repeatedly 
reaffirmed by the Federal Circuit Court, which has stated 
that "a veteran seeking disability benefits must establish . 
. . the existence of a disability [and] a connection between 
the veteran's service and the disability."  Boyer v. West, 
210 F.3d 1351, 1353 (Fed. Cir. 2000).

It is clear that "[t]he regulations regarding service 
connection do not require that a veteran must establish 
service connection through medical records alone."  
Triplette v. Principi, 4 Vet. App. 45, 49 (1993), citing 
Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991).  It is 
equally clear, however, that the resolution of issues that 
involve medical knowledge, such as the diagnosis of a 
disability and the determination of medical etiology, require 
professional evidence.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 495 (1992).  See also Routen v. Brown, 10 Vet. App. 
183, 186 (1997) ("a layperson is generally not capable of 
opining on matters requiring medical knowledge"), aff'd sub 
nom. Routen v. West, 142 F.3d 1434 (Fed. Cir. 1998), 
cert. denied, 119 S. Ct. 404 (1998).

The veteran contends that his current left knee disorder 
began in service in the fall of 1970, when he jumped out of a 
truck, landed wrong, and injured his knee.  However, the 
veteran's service medical records are silent for any 
complaints of, or treatment for, a knee injury or any knee 
pain.  The Board notes that the veteran has unequivocally 
stated that he did not seek treatment for knee trouble while 
in service.  Therefore, he does not contend that there should 
be any record of this incident in service, which could be 
located and considered in his claim.

Furthermore, the veteran acknowledges that he also did not 
seek treatment for any left knee problem after service, until 
1999.  He has indicated that he did not see a doctor for his 
left knee until he was in an alcohol treatment program that 
year.  He stated that the alcohol helped him deal with the 
knee pain, which was why he never sought professional 
treatment.

The associated medical records certainly show the veteran has 
a current left knee diagnosis.  Most recently, it was 
diagnosed as degenerative arthritis of the left knee.  He 
underwent surgery in July 2002.  However, while the veteran 
definitely has a current knee disorder, the evidence of 
record fails to show that it is related to his military 
service.

We note the veteran's statements about why he did not seek 
treatment for his knee, either at the time of the injury or 
until 1999, more than 25 years after his separation from 
service.  However, we can only make a determination about a 
disorder based upon the competent evidence of record.  
Without such evidence, we cannot speculate as to what the 
veteran's diagnosis, if any, as to his knee would have been 
had he sought treatment in service when it bothered him.  
Therefore, it would also be speculative to link the veteran's 
current diagnosis with his described injury in service, in 
the absence of any medical records to document the incident 
and support an etiological relationship.

The Board recognizes that the veteran believes that his 
current left knee degenerative arthritis is related to his 
fall during military service.  The veteran's sincerity is not 
in question, and we have no reason to doubt his description 
of his in-service incident.  However, while the veteran is 
certainly capable of providing evidence of symptomatology, a 
layperson is generally not capable of opining on matters 
requiring medical knowledge, such as the degree of disability 
produced by the symptoms or the diagnosis of the condition 
causing his symptoms.  See Robinette v. Brown, 8 Vet. App. 
69, 74 (1995); Heuer v. Brown, 7 Vet. App. 379, 384 (1995); 
Espiritu v. Derwinski, 2 Vet. App. at 494 (1992).  See also 
Routen, supra; Harvey v. Brown, 6 Vet. App. 390, 393-94 
(1994).

Therefore, as the evidence preponderates against the claim 
for service connection for the veteran's degenerative 
arthritis of the left knee, the benefit-of-the-doubt doctrine 
is inapplicable, and the claim must be denied.  38 U.S.C.A. 
§ 5107(b); Gilbert, supra.

ORDER

Service connection for degenerative arthritis of the left 
knee is denied.




___________________________
	ANDREW J. MULLEN
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


